Exhibit 10.1
 
AMENDMENT NO. 7 TO THE THIRD AMENDED AND RESTATED LOAN AND S
ECURITY AGREEMENT
 
This AMENDMENT NO. 7 TO THE THIRD AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of October 20, 2010, is entered into by
and among DriveTime Automotive Group, Inc., a Delaware corporation
(“DriveTime”), DriveTime Sales and Finance Company, LLC, an Arizona limited
liability company (“DriveTime Sales”), as successor in interest to DriveTime
Sales and Finance Corporation, DriveTime Car Sales Company, LLC, an Arizona
limited liability company (“Car Sales”), as successor in interest to DriveTime
Car Sales, Inc. (each a “Borrower” and collectively, the “Borrowers”), and
Santander Consumer USA Inc., an Illinois corporation, as a lender, and as the
agent for the Lenders (“SCUSA” or the “Agent”), and Manheim Automotive Financial
Services, Inc., a Delaware corporation, as a lender (“MAFS” and, together with
the Agent, the “Lenders” and each a “Lender”).
 
WHEREAS, on August 10, 2009, the Borrowers and the Lenders entered into the
Third Amended and Restated Loan and Security Agreement, as further amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof (the “Loan Agreement”); and
 
WHEREAS, the Borrowers and the Lenders desire to amend certain terms of the Loan
Agreement as set forth herein to further reflect the foregoing in accordance
with Section 13.8 thereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.
Definitions.  Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Loan Agreement.

 
2.
Amendments.  Subject to the satisfaction of the conditions set forth in Section
7, the Loan Agreement shall be amended as follows:

 
 
(a)
The definitions of the terms “Applicable Margin” and “Termination Date” set
forth in Section 1.1 shall be deleted in their entirety and replaced with the
following:

 
Applicable Margin: 3.00% per annum; provided, however, immediately upon the
occurrence of an Event of Default, the Applicable Margin shall be 6.00% per
annum.
 
Termination Date: October 19, 2011 or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law
as the same may be extended pursuant to Section 2.5(a) hereof.
 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
The definition of the term “Approved Indebtedness” in Section 1.1 shall be
amended by deleting the reference to “December 31, 2011” in clause (ii)(A)
thereof  and replacing it with a reference to “December 31, 2012”.
       
(c)
The definition of the term “DT Entity” in Section 1.1 shall be amended by (i)
replacing the word “and” therein with a comma and (ii) inserting the phrase “and
any other Subsidiary of either Parent Company” immediately after the phrase
“DriveTime Sales” therein.
     
 
(d)
Section 3.2(b) shall be amended in its entirety to read as follows:

 
“(b)           Non-Utilization Fee.  The Borrowers agree to pay to the Agent,
for payment to each applicable Lender, in arrears, on each Payment Date, a
non-refundable fee (the “Non-Utilization Fee”) for the Borrowers’ non-use of
available funds in an amount, for each Lender, equal to the product of (i) 0.50%
per annum (the “Applicable Unused Line Fee Margin”) (calculated on the basis of
a 360-day year for actual days elapsed in the Accrual Period for which the
Non-Utilization Fee is payable, including the first day, but excluding the last
day of such period) and (ii) the excess of (x) such Lender’s Aggregate
Commitment over (y) the average of the daily closing balances during the Accrual
Period of the aggregate Advances made by such Lender for which such fee is due;
provided, however, so long as the aggregate outstanding Advances made by such
Lender for such period shall exceed fifty percent (50%) of such Lender’s
Aggregate Commitment, no such Non-Utilization Fee shall be due and payable to
such Lender.  If, with respect to any Accrual Period, there are insufficient
funds paid by the Borrowers to satisfy the required Non-Utilization Fees for all
Lenders then owed a Non-Utilization Fee, the Agent shall pay to each such Lender
a portion of the amount of such fee actually received equal to a fraction, the
numerator of which is the Non-Utilization Fee owed to such Lender and the
denominator of which is the aggregate amount of the Non-Utilization Fees owed to
all Lenders entitled to a Non-Utilization Fee. The Borrowers further agree to
maintain a daily minimum closing balance of the aggregate Advances of
$5,000,000.00, except as provided in Section 12.3(b) and (c).”
 
 
(e)
The parenthetical in Section 4.2(c) shall be amended in its entirety to read as
follows:  “(or if such rate is not available, the greater of (i) zero or (ii)
the Alternate Base Rate minus 2.50%)”.

 
 
(f)
Section 10.14(a) shall be amended in its entirety to read as follows:

 
“(a) upon any Borrower becoming aware of, and in any event within one (1)
Business Day after, the occurrence of (i) any Pre-Default Event or Event of
Default under any Loan Document or (ii) any breach, event of default or default,
event of termination, acceleration or the occurrence of any event requiring a
mandatory prepayment or mandatory offer to purchase (or similar event) under any
other material agreement of any Borrower, the Guarantor or any subsidiary of
either Parent Company, including, without limitation, under the Subordinated
Loan Agreement, any Warehouse Facility, the SCUSA Sale Warehouse, or the Master
Repurchase Agreement, which shall include a copy of such notice given from the
holder of such Indebtedness (or agent on behalf of one or more holders);”
 
 
2

--------------------------------------------------------------------------------

 
 
 
(g)
The reference to “DT Warehouse” in the second to last line of Section 10.14
shall be deleted and replaced with the following language: “any Subsidiary of
either Parent Company”.

 
 
(h)
Section 12.1(k) shall be amended by adding the language “or shall cease to be a
first priority Lien” after the phrase “full force and effect” in the third line
of that Section.

 
 
(i)
Section 13.16 shall be amended by adding the phrase “or pdf” after each use of
the word “faxed” in that Section.

 
3.
Renewal Fee. The Borrowers agree to pay directly to each Lender hereunder, on
the date hereof a renewal fee in an amount equal to the product of (i) 1.00% and
(ii) such Lender’s Aggregate Commitment in effect as of the date hereof.

 
4.
Representations and Warranties.  Each Borrower represents and warrants to the
Lenders that:

 
 
(a)
Each Borrower hereby reaffirms all representations and warranties made by such
entity in the Loan Agreement and agrees that all such representations and
warranties are deemed to have been remade as of the Effective Date (defined
below) and are true and correct in all material respects as of such date, unless
and to the extent that any such representation and warranty is stated to relate
solely to an earlier date, in which case such representation and warranty shall
be true and correct  in all material respects as of such earlier date.

 
 
(b)
This Amendment (i) has been duly and validly authorized, executed and delivered
by each Borrower and (ii) constitutes the legal, valid and binding obligations
of each Borrower, and is enforceable against each Borrower in accordance with
its terms.

 
 
(c)
After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

 
5.
Survival of Other Provisions.  Unless specifically amended herein, all of the
other covenants, agreements, representations, warranties, promises or other
terms and conditions of the Loan Agreement shall remain in full force and effect
without any change whatsoever.

 
 
3

--------------------------------------------------------------------------------

 
 
6.
Execution of New Notes.

 
 
(a)
Borrowers shall execute and deliver to each Lender a new Note in the amount of
such Lender’s Aggregate Commitment as of the effective date hereof in
substantially the form set forth on Schedule I hereto (the “New Notes”).

 
 
(b)
Each party hereby acknowledges and agrees that, notwithstanding anything to the
contrary in the Loan Agreement or any other Loan Document, as used therein, the
term “Note” or “Notes” shall refer to a New Note or the New Notes.

 
7.
Conditions to Effectiveness.  This Amendment shall become effective upon the
date on which all of the following conditions are satisfied (the “Effective
Date”):

 
 
(a)
execution and delivery of this Amendment by each of the parties hereto;

 
 
(b)
the payment by the Borrowers to the Lenders of the Renewal Fee provided in
Section 3 above;

 
 
(c)
execution and delivery by Borrowers of the New Notes; and

 
 
(d)
reaffirmation from the Guarantor that, after giving effect to this Amendment,
its obligations and representations and warranties under the Guaranty continue
in full force and effect.

 
8.
Reimbursement.  The Borrowers agree to pay or reimburse each Lender for all
costs and expenses (including, without limitation, legal fees and disbursements)
incurred by each Lender in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment.

 
9.
Entire Agreement. This Amendment constitutes the full and entire understanding
and agreement of the Borrowers and the Lenders with respect to the subject
matter hereof, and there are no further or other agreements or undertakings,
written or oral, in effect between the Borrowers and the Lenders relating to the
subject matter hereof unless expressly referred to in this Amendment.

 
10.
GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 
11.
Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.  Any signature delivered by a
party by facsimile transmission or by electronic mail in a “.pdf” file shall be
deemed an original signature hereto.

 
*     *     *     *     *
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrowers and the Lenders have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.
 

  Lenders:           SANTANDER CONSUMER USA INC.          
 
By:
/s/ Jason Kulas     Name: Jason Kulas     Title: CFO          

 

 
MANHEIM AUTOMOTIVE FINANCIAL
SERVICES, INC.
         
 
By:
/s/ Katherine K. Decker     Name: Katherine K. Decker     Title: Group VP      
   

                                                  

  Borrowers:           DRIVETIME AUTOMOTIVE GROUP, INC.          
 
By:
/s/ Jon D. Ehlinger     Name: Jon D. Ehlinger     Title: Secretary          

 

 
DRIVETIME CAR SALES COMPANY, LLC.
         
 
By:
/s/ Jon D. Ehlinger     Name: Jon D. Ehlinger     Title: Manager          

                                                  

 
DRIVETIME SALES AND FINANCE COMPANY, LLC
         
 
By:
/s/ Jon D. Ehlinger     Name: Jon D. Ehlinger     Title: Secretary          

                              
 
5

--------------------------------------------------------------------------------

 
 
Consent


The Guarantor consents to the foregoing Amendment No. 7 to the Third Amended and
Restated Loan and Security Agreement and reaffirms its obligations pursuant to
the applicable Loan Documents.  The Guarantor further acknowledges and agrees
that the term “Credit Agreement” as used in the Guaranty means the Credit
Agreement as amended, amended and restated, supplemented or otherwise modified
from time to time.
 

  DT ACCEPTANCE CORPORATION          
 
By:
/s/ Steven P. Johnson     Name: Steven P. Johnson     Title: President          